DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 5, 6 and 8-10, in the reply filed on August 22, 2022 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 22, 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  the “or” in line 15 (last line of the first paragraph) should be deleted.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the “disconnected2” in line 22 (last line of the second paragraph) should be amended to “disconnected.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the recitation “the housing (7) is designed to accommodate at least the filter element (5)” in lines 2-3 should be amended to “the housing (7) is designed to accommodate the at least one filter element (5)” in order to maintain consistency with the recitation of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “if needed or optionally” in line 25 and in line 32.  It is unclear whether said recitation is intended to indicate that the structural elements are optional elements, and if so, what structural elements said “optionally” recitation is referring to.  Appropriate correction is required.
Regarding claim 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites “if needed or optionally” in line 5.  It is unclear whether said recitation is intended to indicate that the structural elements are optional elements, and if so, what structural elements said “optionally” recitation is referring to.  Appropriate correction is required.
Claims 5, 6 and 8-10 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2012/0247073 to Louis-Rose et al.
As to claim 1, Louis-Rose discloses a filter component for a pipe system (see Louis-Rose Abstract, Fig. 2, ref.#1) wherein the filter component has a housing having a gas inlet and a gas outlet (see Louis-Rose Fig. 2 and paragraph [0019] disclosing housing 4 with gas inlet 2 and gas outlet 3), wherein the housing is designed to accommodate at least one filter element in the housing interior and at least one filter element accommodated in the housing interior (see Louis-Rose Fig. 2, ref.#4 and 7; paragraph [0018]) wherein the gas inlet and the gas outlet are fluidically connectable to a pipe system to form a flow path extending from the gas inlet to the gas outlet in the housing interior wherein in a normal operating mode of the filter component, the flow path extending from the gas inlet to the gas outlet runs at least partially through the at least one filter element accommodated in the housing interior (see Louis-Rose Fig. 2 and 2A disclosing a flow path from gas inlet 2 through filter 7 and to gas outlet 3); and wherein furthermore a connecting region is provided for the fluidic connection of the housing interior to a maintenance/cleaning device if needed (see Louis-Rose Fig. 2A, ref.#8, 15; paragraph [0029]) wherein in a maintenance/cleaning operating mode of the filter component, the housing interior is fluidically connected to the maintenance/cleaning device while simultaneously a fluid connection implementable via the gas outlet can be disconnected or while simultaneously a fluidic connection implementable via the gas inlet can be disconnected (see Louis-Rose paragraph [0033]).  Louis-Rose further discloses that the connecting region has a fitting provided in or on a wall region of the housing via which the housing interior is fluidically connectable to the maintenance/cleaning device if needed or optionally, wherein the wall region, in or on which the fitting is provided, is embodied as a wall region of a first component detachably connectable to the housing wherein the wall region of the first component is designed to close a housing opening provided in the housing (see Louis-Rose paragraph [0029] where the unit 15 can be removably mounted, for example screwed beneath the filter body, and is thus considered detachably connectable to the housing and unit 15 is considered the wall region of a first component that is designed to close a housing opening provided in the housing).  Finally, Louis-Rose discloses at least one shutoff element that is associated with the gas outlet for the disconnection of a fluidic connection implementable via the gas outlet between the housing interior and the pipe system if needed (see Louis-Rose Fig. 2 and 2A, ref.#19 and/or 20).
As to claim 6, Louis-Rose discloses both a membrane 17 as well as a secondary valve 20, either of which can be read as a closure part associated with the fitting for the reduction of an effective flow cross section of a fluidic connection implementable via the fitting between the housing interior and the maintenance/cleaning device if needed or optionally, or for the disconnection of a fluidic connection implementable via the fitting between the housing interior and the maintenance/cleaning device if needed (see Louis-Rose Fig. 2a, ref.#17 and 20; paragraph [0029] and [0032]).
As to claim 9, Louis-Rose discloses that the housing is designed to accommodate the at least one filter element replaceably in its housing interior (see Louis-Rose paragraph [0018] disclosing that the filter media is removably fixed and as such is fully capable of being replaced).
As to claim 10, Louis-Rose discloses a pipe system having at least one filter component as claimed in claim 1 (see Louis-Rose paragraph [0016] disclosing pipes).  Regarding the recitation “for an aspirating fire-detection or air-monitoring system,” said recitation is considered an intended use recitation and does not provide patentable significance and further, the language is recited solely in the preamble and does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0247073 to Louis-Rose et al.
Louis-Rose is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, Louis-Rose discloses that the unit 15 is removably mounted (see Louis-Rose paragraph [0029]) and is thus considered as detachably connectable to the housing and is also fully capable of being replaced by a second component that has a wall region without fitting.  To the extent that the claim requires the second component, use of end caps is well known in the art and does not provide patentably significance since they are considered mere design considerations to one of ordinary skill in the art.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0247073 to Louis-Rose et al. as applied to claim 1 above, and further in view of U.S. Patent No. 5,853,438 to Igarashi.
Louis-Rose is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 8, Louis-Rose discloses that the housing has at least one opening associated with the at least one shutoff element, over which the at least one shutoff disconnects a fluidic connection implementable via the gas outlet between the housing interior and the pipe system (see, e.g., Louis-Rose Fig. 2, 2A disclosing valve 19 (read as shutoff element) associate with the opening that leads to exhaust 3 that can disconnect a fluid connection via the gas outlet between the housing interior and the pipe system).  The valve 19 disclosed by Louis-Rose can be considered as insertable since it is inserted into the exhaust 3 (see also, e.g., MPEP 2144.04(V)(C) where making parts separable is prima facie obvious); however, to the extent that the valve is not considered insertable, Igarashi discloses a similar component disclosing that solenoid valves (read as a valve with a blocking element insertable along the fluid flow path to control the fluid flow) are known in the art to control the fluid flow (see, e.g., Igarashi col. 2, lines 8-15).  It would have been obvious to one of ordinary skill in the art at the time of filing to use solenoid valves and the results would have been predictable (control of fluid flow) (see MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714